Citation Nr: 0032594	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for plantar warts, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



REMAND

The veteran had active service from October 1982 to October 
1987 with 3 years and 3 months of prior active duty.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran contends that he should be granted an increased 
rating for his right foot disability, to 30 percent, because 
the degree of impairment is not reflected by the current 
evaluation.  The veteran's representative in a statement 
dated in October 1999 requested that the VA schedule an 
examination for the veteran due to the increased severity of 
his service connected disability.  He also requested that the 
RO consider an extraschedular rating and consider the effect 
of pain on his disability level in accordance with 38 C.F.R. 
§§ 4.40 and 4.59.  When a claimant alleges that his or her 
service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997).  

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

Moreover, the Board notes that the veteran's plantar wart 
disability is currently evaluated under Diagnostic Code 7804, 
which pertains to superficial and tender scars, and was also 
evaluated under Diagnostic Codes 7806, as analogous to 
eczema, and Diagnostic Code 7819, as analogous to benign new 
skin growths.  In light the veteran's numerous complaints 
concerning functional limitations involving his right foot, 
the RO should consider whether the veteran would be more 
appropriately rated under a Diagnostic Code that pertains to 
the foot.

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify any medical records which may be 
pertinent to his claim for a higher 
rating for his right foot plantar wart 
disability and have not already been 
associated with the claims folder.  Any 
necessary releases, including those 
required for VA employee health records 
and private treatment records, should 
also be requested.  The RO should then 
ask the doctors and hospitals listed by 
the veteran for the records identified by 
the veteran.  In particular, the RO 
should develop:

a.  All VA treatment records since 
October 1999, including those 
developed at the Podiatry Clinic at 
the VA Medical Center (MC) in North 
Little Rock; and

b.  All North Little Rock VAMC 
employee health records of the 
veteran; 

c.  All pertinent records from 
treatment in 1998 from the North 
Little Rock Foot Clinic, 1404 West 
Pershing Blvd., North Little Rock, 
AR 72114; and

d.  All pertinent records from 
treatment in 1991 from Dr. Edward 
Clark "on Capitol in Little Rock".

Any records received should be associated 
with the claims folder.  The RO shall 
inform the veteran if the VA is unable to 
secure any of the relevant records 
sought.

2.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining the nature and extent of the 
service-connected plantar warts of the 
right foot.  All indicated tests and 
studies must be conducted.  The examiner 
should indicate the amount of functional 
loss due to pain.  The examiner must 
provide a comprehensive report containing 
full rationale for all opinions 
expressed.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  Upon completion of the matters listed 
above, the RO should then evaluate and 
assign a rating for the appellant's 
plantar warts of the right foot with 
consideration of all pertinent Diagnostic 
Code(s), in particular, those that 
pertain to a foot disability, Diagnostic 
Code 5276 et seq.  The RO should also 
consider the application of 38 C.F.R. 
§§ 4.40 and 4.59.  Finally, the RO should 
address whether the veteran's claim for 
an increased rating should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1). 

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
attorney, if applicable, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the appeal should be returned to the Board for 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



